15‐3510‐cv 
Jemmott v. New York City Transit Auth. 
                                       
                             UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
 
                                          SUMMARY ORDER 
                                                                              
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 9th day of September, two thousand sixteen. 
                     
PRESENT:  JOHN M. WALKER, JR., 
                    DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                                                   Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
DENNIS JEMMOTT, 
                                                   Plaintiff‐Appellant, 
                                                                                                   
                                         v.                                               15‐3510‐cv 
                                                                                           
NEW YORK CITY TRANSIT AUTHORITY,                                                           
                                                   Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      JOEL M. GLUCK, New York, New York. 
 
FOR DEFENDANT‐APPELLEE:                                       KRISTEN M. NOLAN (James B. Henly, 
                                                              General Counsel, on the brief), Office of the 
                                                              General Counsel, New York City Transit 
                                                              Authority, Brooklyn, New York.  
               
              Appeal from the United States District Court for the Eastern District of 

New York (Kuntz, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiff‐appellant Dennis Jemmott appeals the judgment of the district 

court entered October 1, 2015, dismissing his complaint in favor of defendant‐appellee 

New York City Transit Authority (ʺTransitʺ).  By decision and order dated September 

30, 2015, the district court granted Transitʹs motion to dismiss Jemmottʹs complaint 

alleging claims of discrimination on the basis of age, race, and disability.  The district 

court concluded that Jemmott failed to submit a complaint that complied with Rule 8 of 

the Federal Rules of Civil Procedure, despite being given multiple opportunities to do 

so and after obtaining counsel.  We assume the partiesʹ familiarity with the underlying 

facts, the procedural history of the case, and the issues on appeal.   

              Rule 8 requires a complaint to set forth ʺa short and plain statement of the 

claim showing that the pleader is entitled to relief.ʺ  Fed. R. Civ. P. 8(a)(2).  Its purpose 

is to provide adequate notice of the claims so that the adverse party can answer the 

complaint and prepare for trial.  See Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).   

              We review a district courtʹs dismissal for failure to comply with Rule 8(a) 

for abuse of discretion.  Boykin v. Keycorp, 521 F.3d 202, 212 (2d Cir. 2008).  ʺ[A] district 

court abuses its discretion when its decision rests on an error of law (such as application 

                                             ‐ 2 ‐ 
 
of the wrong legal principle) or a clearly erroneous factual finding, or . . . its decision ‐‐ 

though not necessarily the product of a legal error or a clearly erroneous factual finding 

‐‐ cannot be located within the range of permissible decisions.ʺ  Wynder v. McMahon, 360 

F.3d 73, 76 (2d Cir. 2004) (internal quotation marks omitted).  Dismissal for failure to 

comply with Rule 8 is ʺusually reserved for those cases in which the complaint is so 

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, 

is well disguised.ʺ  Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quoting Salahuddin, 

861 F.2d at 42).   

               On April 15, 2013, Jemmott filed his initial complaint, pro se, using the 

Eastern District of New Yorkʹs pro se complaint form template.  He checked off various 

boxes indicating alleged discriminatory conduct on the part of his employer, Transit, in 

violation of Title VII, the Age Discrimination in Employment Act, and the Americans 

with Disabilities Act.  He checked additional boxes alleging termination of employment, 

failure to promote, failure to accommodate his disability, unequal terms and conditions 

of employment, retaliation, and ʺother actsʺ on the basis of his race, color, national 

origin, and disability.  In paragraph 8, which asked for the ʺfacts of [his] case,ʺ Jemmott 

merely wrote ʺsee attachmentʺ and appended 69 pages of documents, consisting of 

various correspondence between Jemmott and the Equal Employment Opportunity 

Commission (the ʺEEOCʺ), documentation of his termination and loss of hearing, what 

appear to be handwritten, internal complaints to supervisors, and the EEOCʹs written 



                                              ‐ 3 ‐ 
 
determination concluding that there was no probable cause to believe that Transit 

engaged in the discriminatory practices alleged.  Jemmott did not set forth a recitation 

or summary of the facts within the complaint itself.  

              Transit sought permission to move to dismiss the complaint on the 

ground that the allegations were vague, confusing, and unconnected, dating as far back 

as 1983.  After holding a conference with the parties on June 14, 2013 and advising 

Jemmott of the complaintʹs deficiencies, the district court gave Jemmott an opportunity 

to file an amended complaint.  On July 15, 2013, Jemmott submitted his amended 

complaint, also pro se, which largely duplicated his first complaint and did not cure any 

of the deficiencies.  With respect to paragraph 8 of the form, Jemmott stated only that he 

ʺwas harassed[,] bullied[,] and forced to retire on [November 18, 2011],ʺ and otherwise 

sought to rely on attached documents.  App. at 102.  Transitʹs second motion to dismiss 

was fully briefed by January 2, 2014.   

              Meanwhile, in an entirely separate action filed on May 1, 2013 (only 

approximately two weeks after this case was filed) and assigned to Judge Margo K. 

Brodie, Jemmott, represented by his attorney, Joel M. Gluck, filed a complaint against 

Transit alleging acts of employment discrimination.  On May 21, 2014, Judge Brodie 

dismissed the complaint as duplicative of the complaint filed in the action below and as 

untimely because it was not filed within 90 days of the EEOC right‐to‐sue letter.  




                                           ‐ 4 ‐ 
 
Jemmottʹs appeal to the Second Circuit from Judge Brodieʹs decision was dismissed for 

failure to pay the filing fee.   

               On May 27, 2015, nearly a year and a half after briefing was completed on 

Transitʹs second motion to dismiss and two years after he filed the complaint before 

Judge Brodie, Gluck appeared on behalf of Jemmott in the action below.  In a letter, 

Gluck requested that the court accept as a second amended complaint the complaint 

filed before Judge Brodie and dismissed.  After holding a hearing, the court granted 

Gluckʹs separate request to supplement Jemmottʹs opposition papers and ordered a 

supplemental briefing schedule, but did not specifically grant leave to file another 

amended complaint.   

               On July 3, 2015, Jemmott filed his supplemental counseled brief opposing 

dismissal and attached three exhibits: the original complaint, the amended complaint, 

and the complaint filed in the Brodie action.  Jemmott argued that the attachments 

together were sufficient to state his claims.   

               The district court held that ʺ[d]espite numerous attempts to amend his 

complaint and provide supplemental briefing to this Court, both with and without the 

representation of counsel, Plaintiff continues to rely on his deficient pleadings to oppose 

Defendantʹs motion to dismiss, and attempts to resurrect a previously dismissed 

complaint from another action while ignoring the Federal Rules of Civil Procedure.ʺ  




                                             ‐ 5 ‐ 
 
App. at 308.  The district court granted Transitʹs motion to dismiss.  This was not an 

abuse of discretion.   

              First, the district court did not abuse its discretion in concluding that the 

only complaints permissibly filed were unintelligible and failed to provide Transit and 

the Court with a short and plain statement of his claims.  The complaints did not set 

forth a statement or summary of the facts and almost exclusively relied on attached 

documents, many of which were unidentified and alluded to numerous non‐

chronological and unconnected events spanning a number of years and interspersed 

with seemingly irrelevant information.  Jemmott was afforded an opportunity to amend 

his complaint and failed to make any material changes.  See Salahuddin, 861 F.2d at 42 

(ʺWe do not mean to imply that the court has no power to dismiss a prolix complaint 

without leave to amend in extraordinary circumstances, such as where leave to amend 

has previously been given and the successive pleadings remain prolix and 

unintelligible.ʺ).  While the district court is obligated to construe pro se complaints 

liberally, see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), in fact, Jemmott had retained 

an attorney who appeared on his behalf in the related case more than two years earlier.   

              Second, Jemmottʹs counsel, with full knowledge that his client was 

proceeding pro se in this action, failed to appear in this case for two years and then 

submitted a previously dismissed complaint as an exhibit to a supplementary brief in 

opposition to Transitʹs motion to dismiss.  The district court did not abuse its discretion 



                                             ‐ 6 ‐ 
 
in finding insufficient in this case a pleading that had been dismissed in the companion 

case nearly a year and a half earlier.   

              We have considered all of Jemmottʹs remaining arguments and find them 

to be without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 7 ‐